Title: To John Adams from Thomas Digges, 17 October 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      London 17 Octo. 1780
     
     It was not until the 14th Instant that any person Whatever was permitted to see Mr. Laurens in the Tower. On that day after repeated applications for admission, Mr. Manning, and Mr. Laurens Jur. (a youth of 16 or 18 who has been some years at Warrington school) was permitted to see Him. An order went signd from the 3 Secretarys of State Hillsborough, Stormont, and Germain, to the Govr. of the Tower permitting the two Gentlemen above to visit Mr. Laurens for half an hour—the Warrant expressly intimating that their visit was to be limited to that time, and that they could not a second time see Him without a new order. The Govr. of the Tower sent a note to Mr. Mannings that He had received such an order from the Secys. of State, and He with young Laurens went accordingly last Saturday Morning. They found him very ill of a lax, much emaciated, but not low spirited, and bitterly invective against the people of England for their harsh treatment of Him. He spoke very handsomely of Capt. Keppel who took him and the Lieut. who accompanyd Him to London; but from the period of his putting his foot on shore He was treated with a brutality, which He could not even expect from Englishmen. His weakness from Sickness, and the agitation on seeing His son, took up the first ten of the thirty minutes allowd Him to converse with His friends—the rest was filld with bitter invectives against the authors of His harsh treatment. His outer room is but a very mean one, not more than twelve feet Square, a dark close bed room adjoining, both indifferently furnishd and a few books on his table. No pen and ink or news paper has been yet allowd him, but He has a pencil and memorandum book in which He occasionally notes things. The Warden of the Tower, and a Yeoman of the Guard is constantly at his elbow tho they make no attempts to stop his Conversation. Mr. Manning and His Child being the first Visitors he has had, perhaps Mr. L——ns was led to say every thing He could about the Severity of his treatment, in order that it might be known abroad, and contradict the general report of his being exceedingly well treated. He has hitherto declind any Phisical advice, or the visits of any of those Creatures near Him who may be put on with a view to pump. Mr. Penn is making application and will likely see him. It is doubtful if the son will again get leave. His harsh treatment being now pretty generally known, every one is crying out shame against it, and they accuse a great personage known by the name of WhiteEyes as the immediate author of it.
     You have read all the news I can give you. Since the late arrivals from So. Carolina, N York, and Jamaica, every thing seems to have taken a different turn. The inactivity of the French in Europe, the West Inds., and in No. America indicates that the Campaign will end with their doing nothing very effectual for America. This has seemingly induced the Cabinet to push the War in Ama. vigorously another year. New Regiments are raising, 10 or 12,000 Men are preparing to go, and every transport Ship that can be got is actually engaging to carry troops either to No. America or the Wt. Indies.
     I am yrs mo truly
     
      WSC
     
    